Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
	Claims 1-20 are pending in this application.

Information Disclosure Statement
	The Information Disclosure Statements dated 06/29/2021 and 03/30/2021 containing 20 pages of references have been considered.  The applicant is invited to show relevancy for the important references.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-6, 8-10, 12, 14-17, 20 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (2019/0017170) in view of Basu et al. (2018/0218914).
Sharma discloses a selective deposition method by atomic layer deposition (0004-0007) by proving a substrate having a first surface of a metallic material and a second surface of a dielectric material (0063 and Figure 3a).  A passivation layer is formed on a metallic portion of a substrate surface having a metallic and dielectric surface (0063-0065 and Figure 3B).  After passivation, a desired layer is deposited on the second surface by using metal precursors with oxygen or nitrogen precursors (0066 and Figure 3C) by atomic layer deposition (0050).  However, the reference fails to teach a second layer on a first surface.
Basu teaches schemes for selective deposition for patterning applications (title) in which a passivation layer 130 is formed on the metal surface 127 followed by a second layer of a self-assembled monolayer 135 (0023-0024 and Figure 1).  It would have been obvious to form a second layer on a first surface in Sharma depending on the desired final product because Basu teaches of forming a second layer on a first surface. 
	Regarding claim 2, Sharma teaches a substrate having a metal surface and a dielectric surface (0063 and Figure 3B).
	Regarding claim 3, Sharma teaches cobalt and copper (0064)
Regarding claim 4, Sharma teaches silicon oxide and silicon nitride (0064).
Regarding claim 5, Sharma teaches a layer of metal nitride and metal oxide (0066-0067), which have different conductivities.
Regarding claim 6, Sharma teaches oxygen (0066-0068).
Regarding claim 8, Shama teaches multiple cycles of ALD and passivation (0059).
Regarding claim 9, Sharma teaches oxygen (0066-0068).
Regarding claim 10, Sharma teaches numerous cycles (0100).
Regarding claim 12, Sharma teaches of preventing deposition (0066-0067).


	In independent claim 15, the applicant requires different materials on different surfaces.  Sharma discloses a selective deposition method by atomic layer deposition (0004-0007) by proving a substrate having a first surface of a metallic material and a second surface of a dielectric material (0063 and Figure 3a) followed by a passivation layer is formed on a metallic portion of a substrate surface having a metallic and dielectric surface (0063-0065 and Figure 3B), and finally a desired layer is deposited on the second surface by using metal precursors with oxygen or nitrogen precursors (0066 and Figure 3C) by atomic layer deposition (0050).  
	Regarding claim 16, Sharma teaches of not breaking vacuum (0103).
	Regarding claim 17, Sharma teaches forming a passivation layer on a metallic portion of a substrate surface having a metallic and dielectric surface (0063-0065 and Figure 3B).
	Regarding claim 20, Sharma teaches trimethyl aluminum (0045).

Claims 13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al. (2019/0017170) in view of Basu et al. (2018/0218914) and further in view of Haukka et al. (2015/0299848).  The combination of Sharma/Basu fails to teach the appropriate materials.
Haukka teaches dual selective deposition (title) in which hexamethyldisilazane is used in the reaction (0033).  It would have been obvious to use hexamethyldisilazane in the combination with the expectation of success because Haukka teaches of using hexamethyldisilazane in a selective deposition process.
	Regarding claim 19, Haukka teaches HMDS (0033).

Allowable Subject Matter
Claims 7, 11, and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	The prior art fails to teach or suggest the appropriate materials.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRET CHEN whose telephone number is (571)272-1417. The examiner can normally be reached M-F 7-7 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 5712721423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRET P CHEN/Primary Examiner, Art Unit 1715                                                                                                                                                                                                        03/03/2022